 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RONALD RHEE,                             )     No. CV 18-5461-SJO (AGR)
                                              )
12                        Petitioner,         )
                                              )     ORDER ACCEPTING FINDINGS AND
13       v.                                   )     RECOMMENDATION OF UNITED
                                              )     STATES MAGISTRATE JUDGE
14   JOSIE GASTELO, Warden,                   )
                                              )
15                        Respondent.         )
                                              )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court agrees with the recommendation of the
20   magistrate judge.
21            IT IS ORDERED that Grounds One, Three and Four are dismissed as
22   unexhausted. The Respondent is ordered to file an answer to the Petition for Writ of
23   Habeas Corpus within 75 days after entry of this order.
24            This case is referred back to the magistrate judge for further proceedings.
25
26   DATED: December 12, 2019
                                                       S. JAMES OTERO
27                                                 United States District Judge
28
